Mario Pittoni, J.
The plaintiff’s motion for summary judgment in this personal injury action is granted.
The plaintiff, a 54-year-old passenger in the defendant’s taxicab, claims that the defendant made a sudden, short stop and that she was thrown off the back seat onto the floor of the cab.
The defendant claims that he stopped at the intersection, looked to his left and to his right, saw no cars coming from either direction, started to cross, then saw a car coming from his right at a fast rate of speed and he stopped again. However, in his examination before trial he stated that he first saw this car to his right when it was “ About three car lengths ” away. He also said the other car was going about 35 miles per hour.
Under the circumstances the conclusion is inescapable that the accident was caused solely by the lack of care on the part of the defendant in entering the intersection without a proper observation and being forced to stop suddenly when he saw another car to his right only 1 ‘ about three car lengths ’ ’ away. Settle order on notice.